                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                  §
DONIS LEMOND DENBY,                               §
                                                  §
       Petitioner,                                §
                                                  §
v.                                                §        Case No. 6:19-CV-482-JDK-JDL
                                                  §
DIRECTOR, TDCJ-CID,                               §
                                                  §
       Respondent.                                §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Petitioner Donis Lemond Denby, an inmate confined in the Texas prison system,

proceeding pro se, filed the above-styled and numbered petition for a writ of habeas corpus under

28 U.S.C. § 2254. The petition was referred to United States Magistrate Judge John D. Love

pursuant to 28 U.S.C. § 636.        On October 23, 2019, Judge Love issued a Report and

Recommendation (Docket No. 5), recommending that the petition be dismissed for lack of

subject matter jurisdiction as an unauthorized successive petition under 28 U.S.C. § 2244(b). Id.

at 2. Judge Love further recommended that a certificate of appealability be denied sua sponte.

Id. at 3. Denby filed objections. Docket No. 7.

       In the Report and Recommendation, Judge Love stated that the present petition concerns a

prison disciplinary case for sexually assaulting another offender.      Docket No. 5 at 1. As

punishment, Denby received fourteen days of solitary confinement, commissary restriction for

forty-five days, cell restriction for forty-five days; was reduced in line class; was demoted

in custody status; and was assessed a loss of 350 days of good time. Id. at 1–2.




                                           Page 1 of 5
        Judge Love found that Denby previously filed a petition for a writ of habeas corpus in this

Court challenging the same disciplinary action, which was dismissed with prejudice on the

merits. Id. at 2; see Denby v. Director, TDCJ-CID, No. 6:14cv226 (E.D. Tex. Nov. 10, 2014). And

Denby's present petition raises a substantially similar claim– whether his placement in

administrative segregation violates his constitutional rights.                Id. at 2.     Because the Court

addressed the same issue on the merits in 2014, Judge Love recommended that Denby’s petition

be dismissed as an unauthorized successive petition. Id.

        In his objections, Denby first claims that he is not challenging his disciplinary action, but

instead challenging the “arbitrary and illegal placement in [administrative segregation] for the

conviction in cause #13-7234.” Docket No. 7 at 1.1 He argues that his petition is not successive

because he is “challenging a different conviction and illegal confinement resulting from that

conviction.” Id. at 3. He also claims that he did not know about the grounds for this petition until

this year “due to government interference” and because prison officials have “repeatedly changed

and modified the reason for [his administrative segregation].” Docket No. 1, Ex. 2 at 2; Docket

No. 7 at 3. Denby therefore concludes that the Magistrate Judge wrongly found his petition to be

successive.

        Denby’s objections are overruled because he is challenging the same disciplinary action

that he challenged in his previous petition. A petition “is successive when it . . . raises a claim

challenging the petitioner’s conviction or sentence that was or could have been raised in an earlier

petition.” Crone v. Cockrell, 324 F.3d 833, 836–37 (5th Cir. 2003). Denby’s 2014 petition

challenged the constitutionality of his placement in administrative segregation as a result of his




1
 Before Denby’s disciplinary conviction for sexual assault, he was charged in criminal cause number 13-7234 for
sexual assault in June 2013. See Docket No. 1, Ex. 2 at 3.


                                                  Page 2 of 5
disciplinary action. See Denby v. Director, TDCJ-CID, No. 6:14cv226 (E.D. Tex. Nov. 10, 2014).

His current petition states that he is challenging a December 2013 prison disciplinary action and

that as a result of that disciplinary action, he was placed in administrative segregation and a sexual

predator designation was placed on his file. Docket No. 1 at 2, 5. His petition also states that it

“is uncontested that [Denby]’s initial placement in [administrative segregation] was because of the

disciplinary case.” Id. at 4. Based on the plain language of his habeas petition, Denby is

challenging his placement in administrative segregation as a result of his disciplinary action. This

claim was raised and addressed in Denby's 2014 petition, and his current petition is successive.

       Further, even if the Court analyzed Denby’s due process claims, they would still fail.

Generally, due process protections attach only to those punishments that impose an atypical and

significant hardship in relation to ordinary incidents of prison life, or to those that extend the length

or duration of confinement.         Sandin v. Conner, 515 U.S. 472, 484–86 (1995).                 Thus,

“administrative segregation, without more, simply does not constitute a deprivation of a

constitutionally cognizable liberty interest.” Pichardo v. Kinker, 73 F.3d 612, 613 (5th Cir. 1996)

(quoting Luken v. Scott, 71 F.3d 192, 193 (5th Cir. 1995)). A prisoner may maintain a due process

challenge due to placement in administrative segregation only when he demonstrates

“extraordinary circumstances.” Hernandez v. Velasquez, 522 F.3d 556, 562 (5th Cir. 2008).

       Denby has asserted no facts demonstrating extraordinary circumstances.                  Cases in

which segregated confinement implicated a due process liberty interest involved much harsher

circumstances than those presented here. See Wilkerson v. Stalder, 329 F.3d 431, 436 (5th Cir.

2003) (prisoners’ due process rights might have been violated when they were kept on lockdown

status for thirty years); Wilkinson v. Austin, 545 U.S. 209, 214 (2005) (confinement in facility

where almost all human contact is prohibited, inmates are kept in single cells behind solid metal




                                              Page 3 of 5
doors for twenty-three hours per day and in which the light remains on at all times, “[o]pportunities

for visitation are rare,” and “[i]nmates otherwise eligible for parole lose their eligibility” created a

liberty interest in being free from such confinement). Additionally, Denby’s placement in

administrative segregation does not violate his liberty interests even if, as Denby argues, Denby’s

placement violated the prison’s rules and regulations. See Hernandez v. Estelle, 788 F.2d 1154,

1158 (5th Cir. 1986). Denby’s objection therefore fails.

        In his next objection, Denby requests that the Court refrain from dismissing his current

petition and instead grant him a stay. Docket No. 7 at 3. He requests a stay so that he can “file a

motion pursuant to § 2244 in order for the Fifth Circuit to determine if [his] writ is indeed

successive.” Id. Denby, however, may proceed with a request to file a successive petition in the

Fifth Circuit without a stay entered by this Court. Denby’s request is therefore denied.

        Denby’s final objection is to the recommendation to deny a certificate of appealability. Id.

at 3–4. Denby asserts that he can make a showing of a denial of a constitutional right under 28

U.S.C. § 2253(c)(2) and that his placement in administrative segregation has deprived him of his

constitutional rights under the Fifth and Fourteenth Amendments. Id. As discussed above, Denby

does not have a due process right in his custodial housing or placement in administrative

segregation. This objection therefore fails.

        The Report of the Magistrate Judge, which contains his proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration, and

having made a de novo review of the objections raised by Denby to the Report, the Court is of the

opinion that the findings and conclusions of the Magistrate Judge are correct, and Denby’s

objections are without merit. The Court therefore adopts the findings and conclusions of the

Magistrate Judge as the findings and conclusions of the Court. It is accordingly




                                               Page 4 of 5
        ORDERED that the Magistrate Judge’s Report (Docket No. 5) is ADOPTED. It is further

        ORDERED that Denby’s petition for the writ of habeas corpus is DISMISSED WITH

PREJUDICE as to its refiling without obtaining permission from the Fifth Circuit, but without

prejudice as to its refiling once such permission has been obtained. It is further

        ORDERED that a certificate of appealability is DENIED, with such denial referring solely

to an appeal of this case and having no effect upon Denby’s right to seek permission from the Fifth

Circuit to file a successive petition. It is further

        ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

       So ORDERED and SIGNED this 2nd                  day of December, 2019.



                                                       ___________________________________
                                                       JEREMY D. KERNODLE
                                                       UNITED STATES DISTRICT JUDGE




                                              Page 5 of 5
